DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 21-40 are pending:
		Claims 21-40 are rejected. 
Claim Objections
Claims 23, 26 and 39 are objected to because of the following informalities: 
	Claims 23 and 26 recite “wherein at least one of the following is true”; consider rephrasing to – wherein at least one of the following is selected from the group consisting of – or something similar for clarity purposes. 
	Claim 39 recites “the back surface”; consider rephrasing to – a back surface of the settler plate – for clarity and consistency with other claim language. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 40 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 40 recites “bending the end tab upwardly between approximately 1150 and 1650 to form a sixth segment of the hollow support that extends from the fifth segment” in lines 12-14. Applicant’s specification provides support for bending an end tab to form a sixth segment (see pg. 18 of Applicant’s specification), however the angle between approximately 1150 and 1650 claimed is not supported by the specification.  Additionally, the specification states the internal angle between the fifth and sixth segments is between approximately 250 and approximately 65°(see pg. 43 of Applicant’s specification) which is not sufficient support for “bending… between approximately 1150 and 1650 to form a sixth segment”. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-32 and 34-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,045,749 in view of Christodoulou (USPN 9,415,397). Although the claims at issue are not identical, they are not patentably distinct from each other.
	Regarding claim 21, patent ‘749 claims recite an apparatus for clarifying liquid in which solids are suspended (see patent claim 1), comprising: a frame (see patent claim 1); and a plurality of settler plates spaced along a longitudinal axis of the frame to define a plurality of channels (see patent claim 1), each of the settler plates including: a settling surface (see patent claim 1);  a back surface opposite the settling surface (see patent claim 12; patent claim 12 is a settler plate which is a subcombination of patent claim 1); a baffle at a lateral side of the settling surface (see patent claim 1); and a hollow support proximate to an upper end of the baffle, the hollow support being integrally formed with the settling surface, the hollow support extending upwardly above the settling surface (see patent claim 1) and including a hollow interior (see patent claim 1) and at least one orifice configured to receive clarified liquid flowing upwardly from at least some of the plurality of channels to enter into the hollow interior (see patent claim 1), wherein a channel of the plurality of channels is formed in part by a settling surface and a baffle of a first settler plate and a back surface of a second settler plate adjacent to the first settler plate (“a plurality of settler plates spaced along…to define a plurality of channels”; see patent claim 1; since the setter plates define the channels, the feature “channels is formed in part by a settling surface and a baffle of a first settler plate and a back surface of a settler plate adjacent to the first settle plate” is an inherent characteristic).  
	While the copending claims recite the baffle extending away from the settling surface (see patent claim 1); the copending claims do not recite the baffle extending away from the back surface and above the settling surface.
	In a related field of endeavor, Christodoulou teaches lamella plates for a classifier (see Entire Abstract) comprising: a baffle (Fig. 2B, first portion 207; see C5/L5-10; the first portion define part of separation space 252 wherein flow moves into and out therefore the first portion is a baffle) at a lateral side (corresponds to the right side of plate 200 shown in Fig. 2B) of the settling surface (Fig. 2B, contacting surface 202; “solid particles…settle onto the contacting surface 202” therefore said contacting surface is a settling surface; see C4/L45-55), the baffle (i.e. first portion 207) extending away from the back surface (Fig. 2B, flow surface 204; see C4/L45-55) and above the settling surface (i.e. contacting surface 202) (the first portion 207 extends away from flow surface 204 and above the contacting surface 202 as shown in Fig. 2B).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the baffle of the patent ‘749 claims by reversing the location of the baffle such the baffle extending away from the back surface and above the settling surface as disclosed by Christodoulou since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.
	Regarding claim 22, patent ‘749 claims and Christodoulou recite the apparatus of claim 21, wherein the hollow support further comprises: a first segment extending from the settling surface (see patent claim 1); a second segment extending from the first segment (see patent claim 1); a third segment extending from the second segment (see patent claim 1) toward the baffle (this is an inherent characteristic); 4USSN 17/360,767 Atty. Docket No. 3818-46-CIP-CONPreliminary Amendmenta fourth segment extending from the third segment and proximate to the upper end of the baffle (see patent claim 1); a fifth segment extending from the fourth segment (see patent claim 1), wherein the fifth segment extends along a portion of the first segment (see patent claim 1).
	While the patent ‘749 claims recite multiple segments (first, second, third, fourth and fifth segments), the patent ‘749 claims do not recite a sixth segment extending from the fifth segment, wherein the sixth segment is configured to increase a stiffness of the hollow support.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apparatus of patent ‘749 claims by duplicating a segment of the patent ‘749 claims to provide a sixth segment for increasing stiffness because it is obvious to duplicate parts. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA1960) (see MPEP § 2144.04).
	Regarding claim 23, patent ‘749 claims and Christodoulou recite the apparatus of claim 22, wherein at least one of the following is true: the second segment is approximately perpendicular to the first segment (see patent claim 2); the fourth segment is approximately parallel to the second segment; and the fifth segment is approximately parallel to the first segment.  
	Regarding claim 24, patent ‘749 claims and Christodoulou recite the apparatus of claim 22, wherein a portion of the fifth segment contacts the first segment, and wherein the first and fifth segments are joined together with at least one of a mechanical fastener (see patent claim 3), a weld, a glue, an adhesive, or a solder.  
	Regarding claim 25, patent ‘749 claims and Christodoulou recite the apparatus of claim 22, wherein the at least one orifice extends through one or more of the second segment (see patent claim 4), the first and fifth segments, or the third segment.  
	Regarding claim 26, patent ‘749 claims and Christodoulou recite the apparatus of claim 22, wherein at least one of the following is true: the plurality of settler plates are inclined at an angle of between approximately 500 and approximately 600 relative to the longitudinal axis of the frame; one or more of the second segment or the fourth segment is approximately parallel to the longitudinal axis of the frame (see patent claim 2); and one or more of the first segment or the fifth segment is approximately perpendicular to the longitudinal axis of the frame.  
	Regarding claim 27, patent ‘749 claims and Christodoulou recite the apparatus of claim 21, wherein the baffle does not intersect a plane defined by the back surface (“baffle at a lateral side of the settling surface, the baffle extending away from the settling surface”; see patent claim 1; the baffle extends away the back surface since the back surface is opposite of the settling surface therefore said baffle does not intersect/touch a plane defined by the back surface).  
	Regarding claim 28, patent ‘749 claims and Christodoulou recite the apparatus of claim 21, wherein the baffle includes a flange at a select height above the settling surface (see patent claim 9), wherein a height of the channel between the first settler plate and the second settler plate is defined by a height of the baffle (this is an inherent characteristic of the baffle), wherein the flange extends inwardly toward a central axis of the settling surface (this is an inherent characteristic of the flange), wherein a flange of the first settler plate contacts a back surface of the second settler plate (this is an inherent characteristic of the flange).
	Regarding claim 29, patent ‘749 claims and Christodoulou recite the apparatus of claim 21, wherein the baffle includes at least one port formed proximate to a lower end of the baffle (see patent claim 9), the location of the at least one port being a select distance from a lower end of the baffle (patent claim 9) and a select height above the settling surface (modified patent ‘749 claims teaches the baffle above the settling surface therefore teaches the port being above the settling surface), the at least one port having a shape that is generally circular (see patent claim 9), rectangular, or square.  
	Regarding claim 30, patent ‘749 claims and Christodoulou recite the apparatus of claim 29, wherein the at least one port includes at least a first port (the port; see patent claim 9), the first port having a first size (the port having a shape; see patent claim 9).  
	The patent ‘749 claims do not recite a second port and the second port having a second size.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apparatus of patent ‘749 claims by duplicating the port the patent ‘749 claims to provide a second port having a second size because it is obvious to duplicate parts. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA1960) (see MPEP § 2144.04).
	Regarding claim 31, patent ‘749 claims and Christodoulou recite the apparatus of claim 29, further comprising a trough (see patent claim 1), wherein the at least one port in the baffle is configured to receive influent including liquid in which solids are suspended (this is an inherent characteristic of the port), wherein the channel formed by the first settler plate and the second settler plate is configured to transport the influent (this is an inherent characteristic of the channel), wherein the settling surface is configured to receive the solids separating from the liquid to form the clarified liquid as the influent travels up the channel (this is an inherent characteristic of the channel), wherein the hollow interior of the hollow support is configured to receive and transport the clarified liquid laterally to the trough (see patent claim 1).  
	Regarding claim 32, patent ‘749 claims recite a settler plate (see patent claim 12), comprising: a settling surface that is substantially rectangular (see patent claim 12) and planar (sheet; see patent claim 12); a back surface opposite to the settling surface (see patent claim 12); a baffle at a lateral side of the settler plate (see patent claim 12); a hollow support proximate to an upper end of the settler plate, the hollow support extending from the settling surface (see patent claim 12) and including: 6USSN 17/360,767 Atty. Docket No. 3818-46-CIP-CON Preliminary Amendmenta hollow interior to transport clarified liquid laterally (see patent claim 12); and at least one orifice for liquid to enter the hollow support (see patent claim 12).  
	The patent ‘749 claims do not recite the baffle extending away from the back surface and upwardly above the settling surface.
	In a related field of endeavor, Christodoulou teaches lamella plates for a classifier (see Entire Abstract) comprising: a baffle (Fig. 2B, first portion 207; see C5/L5-10; the first portion define part of separation space 252 wherein flow moves into and out therefore the first portion is a baffle) at a lateral side (corresponds to the right side of plate 200 shown in Fig. 2B) of the settling surface (Fig. 2B, contacting surface 202; “solid particles…settle onto the contacting surface 202” therefore said contacting surface is a settling surface; see C4/L45-55), the baffle (i.e. first portion 207) extending away from the back surface (Fig. 2B, flow surface 204; see C4/L45-55) and above the settling surface (i.e. contacting surface 202) (the first portion 207 extends away from flow surface 204 and above the contacting surface 202 as shown in Fig. 2B).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the baffle of the patent ‘749 claims by configuring said baffle to extend away from the back surface and upwardly above the settling surface as disclosed by Christodoulou because said configuration provides the benefit of controlling the spacing between plates (Christodoulou, see C6/L1-10).
	Regarding claim 34, patent ‘749 claims and Christodoulou teach the of claim 32, further comprising a stiffening feature proximate to a lower end of the settler plate (see patent claim 12), wherein the hollow support extends upward from and does not intersect with a plane defined by the back surface (see patent claim 14), and wherein the stiffening feature extends downward from and intersects with the plane defined by the back surface (this is an inherent characteristic of the stiffening feature).  
	Regarding claim 35, patent ‘749 claims and Christodoulou teach the settler plate of claim 32, wherein the baffle includes a flange (see patent claim 9).
	The patent ‘749 claims do not recite wherein an internal angle between the flange and the baffle is at least 900.
	Christodoulou teaches an internal angle between the flange (Fig. 2B, plate contacting surface 209) and the baffle (Fig. 2B, first portion 207) is at least 900 (the plate contacting surface 209 and the first portion 207 are perpendicular as shown in Fig. 2B therefore the internal angle is at least 900). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the internal angle of patent ‘749 claims by selecting an internal angle of at least 90 degrees as disclosed by Christodoulou because said angle would have been considered a workable range. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Regarding claim 36, patent ‘749 claims and Christodoulou teach the settler plate of claim 32.
	The patent ‘749 claims do not recite a second baffle at a second lateral side of the settler plate, the second baffle extending away from the back surface and upwardly above the settling surface, wherein the settling surface is at least partially surrounded by the baffle and the second baffle.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of the patent ‘749 claims by duplicating the baffle of the patent ‘749 claims such that there is a second baffle at a second lateral side of the settler plate, the second baffle extending away from the back surface and upwardly above the settling surface, wherein the settling surface is at least partially surrounded by the baffle and the second baffle because it is obvious to duplicate parts. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA1960) (see MPEP § 2144.04).
	Regarding claim 37, patent ‘749 claims and Christodoulou teach the settler plate of claim 32, wherein the hollow support comprises a first segment extending from the settling surface (see patent claim 17), wherein an interior angle between the settling surface and the first segment is between approximately 1300 and approximately 1600 (see patent claim 17).  
	Regarding claim 38, patent ‘749 claims and Christodoulou teach the settler plate of claim 37, wherein the hollow support further comprises: a second segment extending from the first segment (see patent claim 18), the second segment oriented approximately perpendicular to the first segment (see patent claim 18); 7USSN 17/360,767 Atty. Docket No. 3818-46-CIP-CON Preliminary Amendmenta third segment extending from the second segment toward the baffle (see patent claim 18); a fourth segment extending from the third segment and proximate to an end of the baffle (see patent claim 18); a fifth segment extending from the fourth segment (see patent claim 18).
	The patent ‘749 claims do not recite wherein an interior angle between the second segment and the third segment is between approximately 1150 and approximately 1210; wherein an interior angle between the third segment and the fourth segment is between approximately 590 and 650; and a sixth segment extending from the fifth segment, wherein an interior angle between the fifth segment and the sixth segment is between approximately 250 and 650, wherein the sixth segment is configured to increase a stiffness of the hollow support.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of patent ‘749 claims by duplicating a segment of the patent ‘749 claims to provide a sixth segment for increasing stiffness because it is obvious to duplicate parts. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA1960) (see MPEP § 2144.04).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of patent ‘749 claims by selecting an angle between ~115-121 degrees between the second and third segments, selecting an angle between ~59-65 degrees between third and fourth segments and selecting an angle between ~25-65 degrees between the fifth and sixth segments because said angles would have been considered a workable range. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Regarding claim 39, patent ‘749 claims recite a method of forming a settler plate, comprising: providing a blank of a metallic material (see patent claim 19), the blank including an end tab (first end tab; see patent claim 19) and lateral tabs (see patent claim 19); bending the end tab (i.e. first end tab) at least two times to form a hollow support that extends from a settling surface of the settler plate (see patent claim 19), the hollow support including at least one orifice for liquid to enter a hollow interior of the hollow support (see patent claim 19), wherein a free end of the blank is positioned in the hollow interior of the hollow support and is oriented transverse to the settling surface (see patent claim 19); and bending the lateral tabs upwardly to form a baffle at each lateral side of the settler plate (see patent claim 19).
	The patent ‘749 claims do not recite the baffles extending away from the back surface and upwardly above the settling surface.
	In a related field of endeavor, Christodoulou teaches lamella plates for a classifier (see Entire Abstract) comprising: a baffle (Fig. 2B, first portion 207; see C5/L5-10; the first portion define part of separation space 252 wherein flow moves into and out therefore the first portion is a baffle) at a lateral side (corresponds to the right side of plate 200 shown in Fig. 2B) of the settling surface (Fig. 2B, contacting surface 202; “solid particles…settle onto the contacting surface 202” therefore said contacting surface is a settling surface; see C4/L45-55), the baffle (i.e. first portion 207) extending away from the back surface (Fig. 2B, flow surface 204; see C4/L45-55) and above the settling surface (i.e. contacting surface 202) (the first portion 207 extends away from flow surface 204 and above the contacting surface 202 as shown in Fig. 2B).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the baffle of the patent ‘749 claims by configuring said baffle to extend away from the back surface and upwardly above the settling surface as disclosed by Christodoulou because said configuration provides the benefit of controlling the spacing between plates (Christodoulou, see C6/L1-10).
	Regarding claim 40, patent ‘749 claims and Christodoulou teach the method of claim 39, further comprising: bending the end tab (i.e. first end tab) upwardly between approximately 200 and 500 to form a first segment of the hollow support (~35 degrees; see patent claim 20), the first segment extending from the settling surface (see patent claim 20); bending the end tab (i.e. first end tab) upwardly approximately 900 to form a second segment of the hollow support that extends from the first segment (see patent claim 20); bending the end tab (i.e. first end) upwardly between approximately 590 and 650 to form a third segment of the hollow support that extends from the second segment (~62 degrees; see patent claim 20); and bending the end tab (i.e. first end) upwardly approximately 1150 and 1210 to form a fourth segment of the hollow support that extends from the third segment (~118 degrees; see patent claim 20)8USSN 17/360,767Atty. Docket No. 3818-46-CIP-CON; Preliminary Amendmentbending the end tab (i.e. first end) upwardly to form a fifth segment (i.e. free end) of the hollow support that extends from the fourth segment (this is an inherent characteristic). 
	The patent ‘749 claims do not recite bending the end tab upwardly between approximately 1150 and 1650 to form a sixth segment of the hollow support that extends from the fifth segment, wherein the sixth segment is configured to increase a stiffness of the hollow support.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of patent ‘749 claims by duplicating a segment of the patent ‘749 claims to provide a sixth segment for increasing stiffness because it is obvious to duplicate parts. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA1960) (see MPEP § 2144.04).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apparatus of patent ‘749 claims by selecting an angle between ~115-165 degrees between the fifth and sixth segments because said angles would have been considered a workable range. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,045,749 in view of Christodoulou (USPN 9,415,397) and further in view of Meurer (USPN 6,245,243). Although the claims at issue are not identical, they are not patentably distinct from each other.
	Regarding claim 33, patent ‘749 claims and Christodoulou teach the settler plate of claim 32. 
	The patent ‘749 claims and Christodoulou do not teach wherein the at least one orifice includes a plurality of orifices, the plurality of orifices being evenly spaced across a width of the hollow support.  
	In a related field of endeavor, Meurer teaches a settle plate (see Entire Abstract) comprising a plurality of orifices (Fig. 2A, apertures or openings 51; see C8/L25-35), the plurality of orifices being evenly spaced across a width of the hollow support (Fig. 3, hollow support 42; see C7/L38-45) (apertures or openings 51 spaced evenly as shown in Fig. 3).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the hollow support of patent ‘749 claims by incorporating a plurality of orifices as disclosed by Meurer because it is the simple addition of a known orifice element to a known hollow support device obviously resulting in inlets in the hollow support along a longitudinal axis for clarified liquid (Meurer, see C8/L30-45) with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Claims 21-32 and 34-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,881,988 in view of Christodoulou (USPN 9,415,397). Although the claims at issue are not identical, they are not patentably distinct from each other.
	Regarding claim 21, the patent ‘988 claims recite the apparatus for clarifying liquid in which solids are suspended (see patent claim 1), comprising: a frame (see patent claim 1); and a plurality of settler plates spaced along a longitudinal axis of the frame to define a plurality of channels (see patent claim 1), each of the settler plates including: a settling surface (see patent claim 1); a back surface (see patent claim 1) opposite the settling surface (this is an inherent characteristic); a baffle at a lateral side of the settling surface (see patent claim 1); and a hollow support proximate to an upper end of the baffle (see patent claim 1), the hollow support being integrally formed with the settling surface (see patent claim 1), the hollow support extending upwardly above the settling surface and including a hollow interior (see patent claim 1) and at least one orifice configured to receive clarified liquid flowing upwardly from at least some of the plurality of channels to enter into the hollow interior (see patent claim 1), wherein a channel of the plurality of channels is formed in part by a settling surface of a first settler plate and a back surface of a second settler plate adjacent to the first settler plate (“a plurality of settler plates spaced along…to define a plurality of channels”; see patent claim 1; since the setter plates define the channels).  
	The patent ‘988 claims do not recite the baffle extending away from the back surface and above the settling surface and the channel formed in part by the baffle of the first settler plate. 
	In a related field of endeavor, Christodoulou teaches lamella plates for a classifier (see Entire Abstract) comprising: a baffle (Fig. 2B, first portion 207; see C5/L5-10; the first portion define part of separation space 252 wherein flow moves into and out therefore the first portion is a baffle) at a lateral side (corresponds to the right side of plate 200 shown in Fig. 2B) of the settling surface (Fig. 2B, contacting surface 202; “solid particles…settle onto the contacting surface 202” therefore said contacting surface is a settling surface; see C4/L45-55), the baffle (i.e. first portion 207) extending away from the back surface (Fig. 2B, flow surface 204; see C4/L45-55) and above the settling surface (i.e. contacting surface 202) (the first portion 207 extends away from flow surface 204 and above the contacting surface 202 as shown in Fig. 2B).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the baffle of the patent ‘988 claims by configuring said baffle to extend away from the back surface and upwardly above the settling surface as disclosed by Christodoulou because said configuration provides the benefit of controlling the spacing between plates (Christodoulou, see C6/L1-10).
	Regarding claim 22, the patent ‘988 claims and Christodoulou teach the apparatus of claim 21, wherein the hollow support further comprises: a first segment (see patent claim 18) extending from the settling surface; a second segment extending from the first segment (see patent claim 18); a third segment extending from the second segment (see patent claim 18) toward the baffle (this is an inherent characteristic); 4USSN 17/360,767 Atty. Docket No. 3818-46-CIP-CON Preliminary Amendmenta fourth segment extending from the third segment and proximate to the upper end of the baffle (see patent claim 18); a fifth segment (free end; see patent claim 18) extending from the fourth segment, wherein the fifth segment extends along a portion of the first segment (this is an inherent characteristic).
	 While the patent ‘988 claims recite multiple segments (first, second, third, fourth and fifth (i.e. free end) segments), the patent ‘988 claims do not recite a sixth segment extending from the fifth segment, wherein the sixth segment is configured to increase a stiffness of the hollow support.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of patent ‘988 claims by duplicating a segment of the patent ‘988 claims to provide a sixth segment for increasing stiffness because it is obvious to duplicate parts. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA1960) (see MPEP § 2144.04).
	Regarding claim 23, the patent ‘988 claims and Christodoulou teach the apparatus of claim 22, wherein at least one of the following is true: the second segment is approximately perpendicular to the first segment; the fourth segment is approximately parallel to the second segment (“two segments…approximately parallel” suggests the second and fourth segments are parallel; see patent claim 19); and the fifth segment is approximately parallel to the first segment.  
	Regarding claim 24, the patent ‘988 claims and Christodoulou teach the apparatus of claim 22, wherein a portion of the fifth segment contacts the first segment, and wherein the first and fifth segments are joined together with at least one of a mechanical fastener (see patent claim 10; patent claim 10 is the settler plate recited in patent claim 1), a weld, a glue, an adhesive, or a solder.  
	Regarding claim 25, the patent ‘988 claims and Christodoulou teach the apparatus of claim 22.
	While the patent ‘988 claims recite the orifice formed through an uppermost portion of the hollow support (see patent claim 20), the patent ‘988 claims do not recite wherein the at least one orifice extends through one or more of the second segment, the first and fifth segments, or the third segment.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of patent ‘988 claims by rearranging the orifice through the second segment or first and fifth segments or the third segment because it is obvious to rearrange parts. The mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
	Regarding claim 26, the patent ‘988 claims and Christodoulou teach the apparatus of claim 22, wherein at least one of the following is true: the plurality of settler plates are inclined at an angle of between approximately 500 and approximately 600 relative to the longitudinal axis of the frame (~50-65 degrees; see patent claim 1; the angle recited in the patent claims fully encompass the instant claims); one or more of the second segment or the fourth segment is approximately parallel to the longitudinal axis of the frame; and one or more of the first segment or the fifth segment is approximately perpendicular to the longitudinal axis of the frame.  
	The examiner takes note of the fact that the prior art range of 50-65 degrees completely encompasses the claimed range of 50-60 degrees. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
	Regarding claim 27, the patent ‘988 claims and Christodoulou teach the apparatus of claim 21, wherein the baffle does not intersect a plane defined by the back surface (“settler plate including…a baffle at a lateral side” therefore the baffle does not intersect a plane defined by the back surface; see patent claim 1).  
	Regarding claim 28, the patent ‘988 claims and Christodoulou teach the apparatus of claim 21, wherein the baffle includes a flange (see patent claim 8) at a select height above the settling surface (this is an inherent characteristic of the flange), wherein the flange extends inwardly toward a central axis of the settling surface (this is an inherent characteristic of the flange), wherein a flange of the first settler plate contacts a back surface of the second settler plate (see patent claim 8), wherein a height of the channel between the first settler plate and the second settler plate is defined by a height of the baffle (this is an inherent characteristic of the flange).  
	Regarding claim 29, the patent ‘988 claims and Christodoulou teach the apparatus of claim 21, wherein the baffle includes at least one port formed proximate to a lower end of the baffle (see patent claim 17), the location of the at least one port being a select distance from a lower end of the baffle and a select height above the settling surface (this is an inherent characteristic of the port; see patent claim 17), the at least one port having a shape that is generally circular, rectangular, or square (see patent claim 17).  
	Regarding claim 30, the patent ‘988 claims and Christodoulou teach the apparatus of claim 29, wherein the at least one port includes at least a first port (a port; see patent claim 17) and the first port having a first size (“the port having a shape”; see patent claim 17).
	The patent claim ‘988 does not recite a second port and the second port having a second size.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apparatus of patent ‘988 claims by duplicating the port the patent ‘988 claims to provide a second port having a second size because it is obvious to duplicate parts. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA1960) (see MPEP § 2144.04).
	Regarding claim 31, the patent ‘988 claims and Christodoulou teach the apparatus of claim 29, further comprising a trough (see patent claim 1), wherein the at least one port in the baffle is configured to receive influent including liquid in which solids are suspended (this is an inherent characteristic of the port), wherein the channel formed by the first settler plate and the second settler plate is configured to transport the influent (this is an inherent characteristic of the channel), wherein the settling surface is configured to receive the solids separating from the liquid to form the clarified liquid as the influent travels up the channel (this is an inherent characteristic of the settling surface), wherein the hollow interior of the hollow support is configured to receive and transport the clarified liquid laterally to the trough (see patent claim 1).  
	Regarding claim 32, patent ‘988 claims recite a settler plate (see patent claim 10), comprising: a settling surface that is substantially rectangular (see patent claim 10) and planar (sheet; see patent claim 10); a back surface (see patent claim 11) opposite to the settling surface (this is an inherent characteristic of the settler plate); a baffle at a lateral side of the settler plate (see patent claim 10); a hollow support proximate to an upper end of the settler plate (see patent claim 1; the apparatus of patent claim 1 includes the settle plate of claim 10), the hollow support extending from the settling surface and including: 6USSN 17/360,767 Atty. Docket No. 3818-46-CIP-CON Preliminary Amendmenta hollow interior to transport clarified liquid laterally (see patent claim 10); and at least one orifice for liquid to enter the hollow support (see patent claim 10).  
	The patent ‘988 claims do not recite the baffle extending away from the back surface and upwardly above the settling surface. 
	In a related field of endeavor, Christodoulou teaches lamella plates for a classifier (see Entire Abstract) comprising: a baffle (Fig. 2B, first portion 207; see C5/L5-10; the first portion define part of separation space 252 wherein flow moves into and out therefore the first portion is a baffle) at a lateral side (corresponds to the right side of plate 200 shown in Fig. 2B) of the settling surface (Fig. 2B, contacting surface 202; “solid particles…settle onto the contacting surface 202” therefore said contacting surface is a settling surface; see C4/L45-55), the baffle (i.e. first portion 207) extending away from the back surface (Fig. 2B, flow surface 204; see C4/L45-55) and above the settling surface (i.e. contacting surface 202) (the first portion 207 extends away from flow surface 204 and above the contacting surface 202 as shown in Fig. 2B).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the baffle of the patent ‘988 claims by configuring said baffle to extend away from the back surface and upwardly above the settling surface as disclosed by Christodoulou because said configuration provides the benefit of controlling the spacing between plates (Christodoulou, see C6/L1-10).
	Regarding claim 34, the patent ‘988 claims and Christodoulou teach the settler plate of claim 32, further comprising a stiffening feature proximate to a lower end of the settler plate (see patent claim 10), wherein the hollow support extends upward from and does not intersect with a plane defined by the back surface (the hollow support upwardly above the settling surface therefore does not intersect a plane defined by the back surface; see patent claim 1), and wherein the stiffening feature extends downward from (see patent claim 12) and intersects with the plane defined by the back surface (this is an inherent characteristic of the stiffening feature).  
	Regarding claim 35, the patent ‘988 claims and Christodoulou teach the settler plate of claim 32, wherein the baffle includes a flange (see patent claim 8).
	The patent ‘988 claims do not recite wherein an internal angle between the flange and the baffle is at least 900.  
	Regarding claim 36, the patent ‘988 claims and Christodoulou teach the settler plate of claim 32, further comprising a second baffle at a second lateral side of the settler plate, the second baffle extending away from the back surface and upwardly above the settling surface, wherein the settling surface is at least partially surrounded by the baffle and the second baffle.  
	Regarding claim 37, the patent ‘988 claims and Christodoulou teach the settler plate of claim 32, wherein the hollow support comprises a first segment extending from the settling surface, wherein an interior angle between the settling surface and the first segment is between approximately 1300 and approximately 1600.  
	Regarding claim 38, the patent ‘988 claims and Christodoulou teach the settler plate of claim 37, wherein the hollow support further comprises: a second segment extending from the first segment (see patent claim 18), the second segment oriented approximately perpendicular to the first segment (see patent claim 18); 7USSN 17/360,767 Atty. Docket No. 3818-46-CIP-CON Preliminary Amendmenta third segment extending from the second segment (see patent claim 18) toward the baffle (this is an inherent characteristic of the third segment); a fourth segment extending from the third segment (see patent claim 18) and proximate to an end of the baffle (this is an inherent characteristic of the fourth segment); and a fifth segment (free end; see patent claim 10) extending from the fourth segment (this is an inherent characteristic of the free end). 
	The patent ‘988 claims do not recite wherein an interior angle between the second segment and the third segment is between approximately 1150 and approximately 1210; wherein an interior angle between the third segment and the fourth segment is between approximately 590 and 650; and a sixth segment extending from the fifth segment, wherein an interior angle between the fifth segment and the sixth segment is between approximately 250 and 650, wherein the sixth segment is configured to increase a stiffness of the hollow support.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of patent ‘988 claims by duplicating a segment of the patent ‘988 claims to provide a sixth segment for increasing stiffness because it is obvious to duplicate parts. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA1960) (see MPEP § 2144.04).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of patent ‘988 claims by selecting an angle between ~115-121 degrees between the second and third segments, selecting an angle between ~59-65 degrees between third and fourth segments and selecting an angle between ~25-65 degrees between the fifth and sixth segments because said angles would have been considered a workable range. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Regarding claim 39, patent ‘988 claims recite a method of forming a settler plate (see patent claim 16), comprising: providing a blank of a metallic material (providing a sheet of a metallic material; see patent claim 16), the blank including an end tab (first end tab; see patent claim 16) and lateral tabs (see patent claim 16); bending the end tab (i.e. first end tab) at least two times to form a hollow support that extends from a settling surface of the settler plate (see patent claim 16), the hollow support including at least one orifice for liquid to enter a hollow interior of the hollow support (see patent claim 16), wherein a free end of the blank is positioned in the hollow interior of the hollow support and is oriented transverse to the settling surface (see patent claim 16); and bending the lateral tabs upwardly to form a baffle at each lateral side of the settler plate (see patent claim 16).
	The patent ‘988 claims do not recite the baffles extending away from the back surface and upwardly above the settling surface.  
	In a related field of endeavor, Christodoulou teaches lamella plates for a classifier (see Entire Abstract) comprising: a baffle (Fig. 2B, first portion 207; see C5/L5-10; the first portion define part of separation space 252 wherein flow moves into and out therefore the first portion is a baffle) at a lateral side (corresponds to the right side of plate 200 shown in Fig. 2B) of the settling surface (Fig. 2B, contacting surface 202; “solid particles…settle onto the contacting surface 202” therefore said contacting surface is a settling surface; see C4/L45-55), the baffle (i.e. first portion 207) extending away from the back surface (Fig. 2B, flow surface 204; see C4/L45-55) and above the settling surface (i.e. contacting surface 202) (the first portion 207 extends away from flow surface 204 and above the contacting surface 202 as shown in Fig. 2B).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the baffle of the patent ‘988 claims by configuring said baffle to extend away from the back surface and upwardly above the settling surface as disclosed by Christodoulou because said configuration provides the benefit of controlling the spacing between plates (Christodoulou, see C6/L1-10).
	Regarding claim 40, the patent ‘988 claims and Christodoulou teach the method of claim 39, further comprising: bending the end tab upwardly to form a first segment of the hollow support, the first segment (a free end suggests at least 5 segments therefore the hollow support inherently has a first segment; see patent claim 16) extending from the settling surface; bending the end tab upwardly to form a second segment of the hollow support that extends from the first segment (a free end suggests at least 5 segments therefore the hollow support inherently has a second segment; see patent claim 16); bending the end tab upwardly to form a third segment of the hollow support that extends from the second segment (a free end suggests at least 5 segments therefore the hollow support inherently has a third segment; see patent claim 16); .bending the end tab upwardly to form a fifth segment (free end; see patent claim 16) of the hollow support that extends from the fourth segment.
	The patent ‘988 claims do not recite bending between approximately 200 and 500 to form said first segment, bending the end tab upwardly approximately 900 to form said second segment, bending between approximately 590 and 650 to form said third segment, bending approximately 1150 and 1210 to form said fourth segment, bending the end tab upwardly between approximately 1150 and 1650 to form a sixth segment of the hollow support that extends from the fifth segment, wherein the sixth segment is configured to increase a stiffness of the hollow support.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of patent ‘988 claims by duplicating a segment of the patent ‘988 claims to provide a sixth segment for increasing stiffness because it is obvious to duplicate parts. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA1960) (see MPEP § 2144.04).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apparatus of patent ‘988 claims by selecting an angle between ~20-50 degrees to form the first segment, by selecting an angle ~90 degrees to form the second segment, by selecting an angle between 59-65 degrees to form the third segment, by selecting an angle between 115-121 to form the fourth segment and  by selecting an angle between ~115-165 degrees between the fifth and sixth segments because said angles would have been considered a workable range. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,881,988 in view of Christodoulou (USPN 9,415,397) and further in view of Meurer (USPN 6,245,243). Although the claims at issue are not identical, they are not patentably distinct from each other.
	Regarding claim 33, the patent ‘988 claims and Christodoulou teach the settler plate of claim 32.
	The patent claims do not recite wherein the at least one orifice includes a plurality of orifices, the plurality of orifices being evenly spaced across a width of the hollow support.  
	In a related field of endeavor, Meurer teaches a settle plate (see Entire Abstract) comprising a plurality of orifices (Fig. 2A, apertures or openings 51; see C8/L25-35), the plurality of orifices being evenly spaced across a width of the hollow support (Fig. 3, hollow support 42; see C7/L38-45) (apertures or openings 51 spaced evenly as shown in Fig. 3).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the hollow support of patent ‘988 claims by incorporating a plurality of orifices as disclosed by Meurer because it is the simple addition of a known orifice element to a known hollow support device obviously resulting in inlets in the hollow support along a longitudinal axis for clarified liquid (Meurer, see C8/L30-45) with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 27-28, 32-33 and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Meurer (USPN 6,245,243) in view of Christodoulou (USPN 9,415,397).
	Regarding claim 21, Meurer teaches an apparatus (apparatus shown in Fig. 1) for clarifying liquid in which solids are suspended (“for clarifying liquid…” is recited as an intended use), comprising: 
	a frame (corresponds to vertical outer walls 28 shown in Fig. 1; see C7/L10-15); and 
	a plurality of settler plates (Fig. 1, settler plates 44; see C7/L40-50) spaced along a longitudinal axis of the frame (see Fig. 1) to define a plurality of channels (Fig. 1, channels 34; see C7/L59-65), each of the settler plates including: 
	a settling surface (corresponds to the surface adjacent to solids 26 shown in annotated Fig. 2A); 
	a back surface (corresponds to the surface with no solids shown in annotated Fig. 2A) opposite the settling surface (see annotated Fig. 2A); … and 
	a hollow support (Fig. 2A, hollow support 42; see C7/L65-C8/L5), 
	the hollow support (i.e. hollow support 42) being integrally formed with the settling surface (the embodiment pertaining to Fig. 5A and 5B shows that the hollow support 42 is integrally formed), the hollow support (i.e. hollow support 42) extending upwardly above the settling surface (i.e. surface adjacent to solids 26) and including a hollow interior (corresponds to the interior/inside of hollow support 42 shown Fig. 2A) and at least one orifice (Fig. 2A, aperture or opening 51; see C8/L25-35) configured to receive clarified liquid flowing upwardly from at least some of the plurality of channels to enter into the hollow interior (i.e. interior/inside of hollow support 42; “flows into an aperture or opening 51 in the hollow support 42”; see C8/L25-40), 
	wherein a channel (i.e. channel 34) of the plurality of channels (i.e. channels 34) is formed in part by…and a settling surface (i.e. surface adjacent to solids 26) of a first settler plate (corresponds to the first settler plate shown in annotated Fig. 2A) and a back surface of a second settler plate (corresponds to the second settler plate shown in annotated Fig. 2A) adjacent to the first settler plate (see annotated Fig. 2A).  
Annotated Fig. 2A of Meurer

    PNG
    media_image1.png
    477
    784
    media_image1.png
    Greyscale

	Meurer does not disclose all embodiments having a hollow support integrally formed with the settling surface, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the settler plate and hollow support (in the embodiment pertaining to Fig. 2A) of Meurer by combining said settler plate with said hollow support as disclosed by the embodiment pertaining to Fig. 5C of Meurer because it is obvious to make parts integral. The use of a one-piece, integrated construction instead of the structure disclosed or taught in the prior art would have been within the ambit of a person of ordinary skill in the art. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (see MPEP § 2144.04).
	Meurer does not teach:
	 (1) a baffle at a lateral side of the settling surface, the baffle extending away from the back surface and above the settling surface; 
	(2) that said hollow support proximate to an upper end of the baffle; and
	(3) that said channel is formed in part by a baffle of said first settler plate.
	In a related field of endeavor, Christodoulou teaches lamella plates for a classifier (see Entire Abstract) comprising: a baffle (Fig. 2B, first portion 207; see C5/L5-10; the first portion define part of separation space 252 wherein flow moves into and out therefore the first portion is a baffle) at a lateral side (corresponds to the right side of plate 200 shown in Fig. 2B) of the settling surface (Fig. 2B, contacting surface 202; “solid particles…settle onto the contacting surface 202” therefore said contacting surface is a settling surface; see C4/L45-55), the baffle (i.e. first portion 207) extending away from the back surface (Fig. 2B, flow surface 204; see C4/L45-55) and above the settling surface (i.e. contacting surface 202) (the first portion 207 extends away from flow surface 204 and above the contacting surface 202 as shown in Fig. 2B); and a channel (Fig. 2D, separation space 252; see C5/L50-60) is formed in part by a baffle (i.e. first portion 207) of a settler plate (Fig. 2A, lamella plate 200; see C4/L36-45).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the settler plates of Meurer by incorporating a baffle (first portion) to each settler plate as disclosed by Christodoulou because said configuration provides the benefit of controlling the spacing between plates (Christodoulou, see C6/L1-10). 
	The combination of Meurer and Christodoulou teaches the hollow support (Meurer, i.e. hollow support 42) proximate to an upper end of the baffle (Christodoulou, i.e. first portion 207) (since the hollow support 42 is located at an upper end (Meurer, corresponds to upper end 46Z shown in Fig. 2B) and the first portion 207 extends to proximate to an upper end (Christodoulou, corresponds to end 242 shown in Fig. 2B), therefore the hollow support is proximate to an upper end of the baffle).
	Regarding claim 27, Meurer and Christodoulou teach the apparatus of claim 21, wherein the baffle (Christodoulou, i.e. first portion 207) does not intersect a plane defined by the back surface (Meurer, i.e. surface with no solids) (Meurer, the hollow support 42 extends above the settle plate as shown Fig. 5A therefore does not intersect a plane defined by the surface with no solids).  
	Regarding claim 28, Meurer and Christodoulou teach the apparatus of claim 21, wherein the baffle (Christodoulou, i.e. first portion 207) includes a flange (Christodoulou, Fig. 2B, plate contacting surface 209; see C5/L5-15) at a select height above the settling surface (Christodoulou, i.e. contacting surface 202) (Christodoulou, the plate contacting surface 209 is at height above the contacting surface 202), wherein the flange (Christodoulou, i.e. plate contacting surface 209) extends inwardly toward a central axis (Christodoulou, corresponds to the center of contacting surface 202) of the settling surface (Christodoulou, i.e. contacting surface 202), wherein a flange (Christodoulou, i.e. plate contacting surface 209) of the first settler plate (Meurer, i.e. first settler plate shown in annotated Fig. 2A) contacts a back surface (Meurer, i.e. surface with no solids)  of the second settler plate (Meurer, i.e. second settler plate shown in annotated Fig. 2A) (Christodoulou, “the contacting surfaces 208, 209 may contact a flow surface 204 of an adjacent plate 200”, see C5/L10-16), wherein a height of the channel (Meurer, i.e. channel 34) between the first settler plate (Meurer, i.e. first settler plate shown in annotated Fig. 2A) and the second settler plate (Meurer, i.e. second settler plate shown in annotated Fig. 2A) is defined by a height of the baffle (Christodoulou, “by controlling the depth 206, 207…the spacing between the plates may be controlled”, see C6/L1-10).  
	Regarding claim 32, Meurer teaches a settler plate (Fig. 1, settler plates 44; see C7/L40-50), comprising: 
	a settling surface (corresponds to the surface adjacent to solids 26 shown in annotated Fig. 2A) that is substantially rectangular (see Fig. 2B) and planar (see Fig. 2B); 
	a back surface (corresponds to the surface with no solids shown in annotated Fig. 2A) opposite to the settling surface (see annotated Fig. 2A);… 
	a hollow support (Fig. 2A, hollow support 42; see C7/L65-C8/L5) proximate to an upper end of the settler plate (i.e. settler plate 44) (the hollow support 42 is proximate to an upper end of the settler plate 44 as shown in Fig. 2B), the hollow support (i.e. hollow support 42) extending from the settling surface (i.e. settler plate 44) (the hollow support 42 extends from the surface adjacent to solids 26 as shown in Fig. 2B) and including: 6USSN 17/360,767 Atty. Docket No. 3818-46-CIP-CON Preliminary Amendment
	a hollow interior (corresponds to the interior/inside of hollow support 42 shown Fig. 2A) to transport clarified liquid laterally; and 
	at least one orifice (Fig. 2A, aperture or opening 51; see C8/L25-35) for liquid to enter the hollow support.  
Annotated Fig. 2A of Meurer

    PNG
    media_image1.png
    477
    784
    media_image1.png
    Greyscale

	Meurer does not teach a baffle at a lateral side of the settler plate, the baffle extending away from the back surface and upwardly above the settling surface. 
	In a related field of endeavor, Christodoulou teaches lamella plates for a classifier (see Entire Abstract) comprising: a baffle (Fig. 2B, first portion 207; see C5/L5-10; the first portion define part of separation space 252 wherein flow moves into and out therefore the first portion is a baffle) at a lateral side (corresponds to the right side of plate 200 shown in Fig. 2B) of the settling surface (Fig. 2B, contacting surface 202; “solid particles…settle onto the contacting surface 202” therefore said contacting surface is a settling surface; see C4/L45-55), the baffle (i.e. first portion 207) extending away from the back surface (Fig. 2B, flow surface 204; see C4/L45-55) and upwardly above the settling surface (i.e. contacting surface 202) (the first portion 207 extends away from flow surface 204 and upwardly above the contacting surface 202 as shown in Fig. 2B).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the settler plates of Meurer by incorporating a baffle (first portion) to each settler plate as disclosed by Christodoulou because said configuration provides the benefit of controlling the spacing between plates (Christodoulou, see C6/L1-10). 
	Regarding claim 33, Meurer and Christodoulou teach the settler plate of claim 32, wherein the at least one orifice (Meurer, i.e. orifice 51) includes a plurality of orifices (Meurer, see Fig. 7), the plurality of orifices being evenly spaced across a width of the hollow support (Meurer, i.e. hollow support 42) (Meurer, see Fig. 7).  
	Regarding claim 35, Meurer and Christodoulou teach the settler plate of claim 32, wherein the baffle (Christodoulou, i.e. first portion 207) includes a flange (Christodoulou, i.e. plate contacting surface 209), and wherein an internal angle between the flange and the baffle is at least 900 (Christodoulou, the plate contacting surface 209 and the first portion 207 are perpendicular as shown in Fig. 2B therefore the internal angle is at least 900).  
	Regarding claim 36, Meurer and Christodoulou teach the settler plate of claim 32.
	Meurer does not teach a second baffle at a second lateral side of the settler plate, the second baffle extending away from the back surface and upwardly above the settling surface, wherein the settling surface is at least partially surrounded by the baffle and the second baffle.  
	Christodoulou teaches a second baffle (Fig. 2B, first portion 206; see C5/L5-15) at a second lateral side (corresponds to the left side of plate 200 shown in Fig. 2B) of the settler plate (Fig. 2B, lamella plate 200; see C5/L10-16), the second baffle (i.e. first portion 206) extending away from the back surface (i.e. flow surface 204) and upwardly above the settling surface (i.e. contacting surface 202) (the first portion 206 extends away from flow surface 204 and upwardly above the contacting surface 202 as shown in Fig. 2B), wherein the settling surface (i.e. contacting surface 202) is at least partially surrounded by the baffle (i.e. first portion 207) and the second baffle (i.e. first portion 206) (the contact surface 202 is partially surrounded by first portions 206 and 207 as shown in Fig. 2B).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the baffle of Meurer (as modified by Christodoulou) by duplicating said baffle to provide a second baffle as disclosed by Christodoulou because it is obvious to duplicate parts. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA1960) (see MPEP § 2144.04).
	Regarding claim 37, Meurer and Christodoulou teach the settler plate of claim 32, wherein the hollow support (Meurer, i.e. hollow support 42) comprises a first segment (Meurer, first segment shown in annotated Fig. 2B) extending from the settling surface (Meurer, i.e. surface adjacent to solids 26) (Meurer, see Fig. 5C and Figs. 10B-C).
	The combination of references does not teach wherein an interior angle between the settling surface and the first segment is between approximately 1300 and approximately 1600, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the interior angle of Meurer by selecting an interior angle between approximately 1300 and approximately 1600 between the settling surface and the first segment because said angles would have been considered a workable range. Additionally, the segments of hollow supports of Meurer can be configured as V-shaped or U-shaped to provide a desired angle (see Meurer, Figs. 10B-C). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Meurer (USPN 6,245,243) in view of Christodoulou (USPN 9,415,397) and further in view of Kulick (US 2008/0314823).
	Regarding claim 29, Meurer and Christodoulou teach the apparatus of claim 21.
	The combination of references does not teach wherein the baffle of the settler plate includes at least one port formed proximate to a lower end of the baffle, the location of the at least one port being a select distance from a lower end of the baffle and a select height above the settling surface, the at least one port having a shape that is generally circular, rectangular, or square.  
	In a related field of endeavor, Kulick teaches an extruded lamella separator panel modules (see Entire Abstract) wherein a baffle (Fig. 13, side rail 30; see ¶46) includes at least one port (Fig. 13, holes or slots 39; see ¶48) formed proximate to a lower end of the baffle (i.e. side rail 30) (holes or slots 39 at a lower end of side rail 30 as shown in Fig. 13), the location of the at least one port (i.e. holes or slots 39) being a select distance from a lower end of the baffle (i.e. side rail 30) (see Fig. 13) and…, the at least one port (i.e. holes or slots 39) having a shape that is generally circular (see Fig. 13), rectangular, or square.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the baffle of Meurer (as modified by Christodoulou) by incorporating at least one port on said baffle as disclosed by Kulick because said configuration provides the benefit of reducing the velocity of fluid entering the bottom of the plate as to reduce re-entrainment of settled solids on the surface of the plate (Kulick, see ¶48). 
	The combination of Meurer, Christodoulou and Kulick teaches the at least one port being a select height above the settling surface.
	Regarding claim 30, Meurer, Christodoulou and Kulick teach the apparatus of claim 29, wherein the at least one port (Kulick, i.e. holes or slots 39) includes at least a first port (Kulick, see Fig. 13) and a second port (Kulick, see Fig. 13), the first port having a first size (Kulick, see Fig. 13) and the second port having a second size (Kulick, see Fig. 13).  
	Regarding claim 31, Meurer, Christodoulou and Kulick teach the apparatus of claim 29, further comprising a trough (Meurer, Fig. 1, trough 36; see C7/L30-40), wherein the at least one port (Kulick, i.e. holes or slots 39) in the baffle (Christodoulou, i.e. first portion 207) is configured to receive influent including liquid in which solids are suspended (Kulick, see ¶54 and Fig. 13), wherein the channel (Meurer, i.e. channel 34) formed by the first settler plate (Meurer, i.e. first settler plate shown in annotated Fig. 2A) and the second settler plate (Meurer, i.e. second settler plate shown in annotated Fig. 2A) is configured to transport the influent (Meurer, see Fig. 1), wherein the settling surface (Meurer, i.e. surface adjacent to solids 26) is configured to receive the solids separating from the liquid to form the clarified liquid as the influent travels up the channel (Meurer, see annotated Fig. 2A), wherein the hollow interior (Meurer, i.e. interior/inside of hollow support 42) of the hollow support (Meurer, i.e. hollow support 42) is configured to receive and transport the clarified liquid laterally to the trough (Meurer, see Fig. 2A).  

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Meurer (USPN 6,245,243) in view of Christodoulou (USPN 9,415,397) and further in view of Donnick (US 2004/0149648) by evidence of Bald (EP 0836876). 
	Regarding claim 34, Meurer and Christodoulou teach the settler plate of claim 32… wherein the hollow support (Meurer, i.e. hollow support 42) extends upward from and does not intersect with a plane defined by the back surface (Meurer, i.e. surface with no solids) (Meurer, the hollow support 42 extends above the settle plate as shown Fig. 5A therefore does not intersect a plane defined by the surface with no solids)… 
	The combination of references does not teach a stiffening feature proximate to a lower end of the settler plate, and wherein the stiffening feature extends downward from and intersects with the plane defined by the back surface.  
	In a related field of endeavor, Donnick teaches a water clarification system (see Entire Abstract) comprising a stiffening feature (Fig. 3, guide 22; “guides 22…to support settling plate 20”; therefore the guides 22 is a stiffening feature by evidence of Bald; support means 821 can be provided for reinforcement or stiffening means; Bald, see pg. 3) proximate to a lower end of the settler plate (Fig. 3, settling plate 20; ¶20) (guide 22 is proximate to a lower end of the settling plate 20 as shown in Fig. 3), and wherein the 1ing feature (i.e. guide 22) extends downward from (“guides 22 may be an angled brackets that are attached to the sidewalls 18 or frame 14” therefore extends downward from; see ¶25) and intersects with the plane defined by the back surface (guide 22 on the underside 26 of plate 22 as shown in Fig. 3).   
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify settler plate of Meurer by incorporating the stiffening feature (guide) as disclosed by Donnick because said device provides the benefit of providing sufficient strength to support the settling plate (Donnick, see ¶25). 
Allowable Subject Matter
Claims 39-40 would be allowable subject matter, pending an approved terminal disclaimer to overcome the double patenting rejection; claim 40 must be rewritten to overcome 112(a) rejection.
Claims 22-26 and 38 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph set forth in this Office action and to include all of the limitations of the base claim and any intervening claims; and pending an approved pending terminal disclaimer to overcome double patenting rejection. 
	Regarding claim 22, Meurer and Christodoulou teaches the apparatus of claim 21, wherein the hollow support further comprises: a first segment (Meurer, i.e. first segment shown in annotated Fig. 5C) extending from the settling surface (Meurer, see annotated Fig. 5C). 
	The combination of Meurer and Christodoulou does not teach a second segment extending from the first segment; a third segment extending from the second segment toward the baffle; 4USSN 17/360,767 Atty. Docket No. 3818-46-CIP-CON Preliminary Amendment a fourth segment extending from the third segment and proximate to the upper end of the baffle; a fifth segment extending from the fourth segment, wherein the fifth segment extends along a portion of the first segment; and a sixth segment extending from the fifth segment, wherein the sixth segment is configured to increase a stiffness of the hollow support.  
	Roberts teaches a second segment extending from the first segment; a third segment extending from the second segment toward the baffle; 4USSN 17/360,767 Atty. Docket No. 3818-46-CIP-CON Preliminary Amendment a fourth segment extending from the third segment and proximate to the upper end of the baffle.
	McGinn teaches a fifth segment extending from the fourth segment, wherein the fifth segment extends along a portion of the first segment.
	It would not have been obvious to one ordinary skill in the art to modify the hollow support of Meurer and Moir with the fifth segment of McGinn because there is no motivation to combine. Therefore claim 22 contains allowable subject matter. Claim 38 is similar in scope to claim 22 therefore contains allowable subject matter. Claim 39 requires a free end (a fifth segment) therefore contains allowable subject matter. Dependent claims 23-26 and 40 also contain allowable subject matter due to dependency from claims 22 and 39. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849. The examiner can normally be reached M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778